452



OFFICE   OF   THE   ATTORNEYS    GENERAL            OF   TEXAS
                        AUSTIN




                                                reaouiitrblo:ar  i
                                                icre of oiilac+, or
                                                a fee that ma be
                                                retaind    by $ha .
                                                oounty attommy.




                                    i the Rmvi~a& 8tatute8,’
                                    hat. the Etato Bmrd of
                                    tf     Or       ~iBtri&l CtttWA89
                                    Ung         a    alaim X5 robate
                                         oouaty or       dibtr   Pot
                             tea peroent deeion       an the
                            aleo prorldre   thnt the oountp
                    tohey may rafueo to~sot,    in other words,
                    ke it nmndrtorf   that they shmll aot in

            this 0~ per aent oollsoted ae oaranic~f~lOnnr
 by the oounty attmnay nooouatable a8 face of offlo~
 or individual  iasP

         Sa?tian    5, of Artlolm   3196A,          V.A.C.S.,     prqldsrt
        "Upon the written request of the stats mara
 of Control, the oounty or dietriot   attorney or in
 oane of the reruaal or inability   of both to aot,ths
 Attorney Cknsrsi, ahall rsprsaent the Stnta in ffl-
 ing a olaka in probate court or e petition     fn P
 oaurt of aompetwit ~~urlsdlotfon, wherein .-the_iprdlan
                                                     __
                                                                       453




     for hi8 support, may be oltsd to appear then and
     the?8 to show ORUSB why the State ohould not haro
     jtigxent   ncainot him or them ior the srmount due
     it for the SU~FQV t, aaintenanoo      and   trerrtmsnt     of
     ouch patient;     and, upon suftlolemt     shawlng, judg-
     sent my be entered a4aZnst otmh guardian or other
     persons for thQ amount found to be due the State,
     whioh Ju&qaent may be mtaPoo4 as in other oaseo.
     A verified    aocouht, ouorn to by the ouperlhtendent
     of the respeotioe     hospitals  OT poyohopathlo hoopl-
     talo whereln suah patient lo being treated or ha8
     been treated,     as to the anmnt .4ue rho11 be sui-
     rid6nt eofUonoe to authorfse the oonrt to rondar
     judgment therein.      The oounty or dlstrlot          attorney
     represehtin4     the Stste oholl be ontltlod        to a
     OOIWI~M~M     of tsn (10%) per gent 0r ths amount ool-
     leoted.    All a~onlso oo oollootsd,     leso     ouch oonuulo-
     oion, shall be, by the osl4 attorney,           paid to the
     State Board of Control, uhioh shall roooito ond
     receipt for the oamo and oholl Issue ‘the name ior
      the maintenonoe an4 lmprwaoent        of #aid lnotitutlon
     01: lnotitutloho    in whloh oald patients        ohall have
     bseh oonf lmd .*

           ‘Ihe foregoing otatute   authorlseo the State Board oi
Control to request     the oounty or dlotrlot    .attornoy in wrltia4
to represent the Ytote in fillng     a ala&o in probate court or,
o petition   in 8 oourt of oompeteat jurlo4iotlon        wherein the
gaardlaa of a pationt ond/ot other person io logall~ llablo
iOr hia SuppOrt.     This ototute allowo the ootity or dlatrlot
attorney representing     the State a lO$ oommloolon cb the oeou&
oollecte4.    Generally opoaklng,   a r00 or any oomponoatlon pal4
a pub110 ofifoe~    for the poriormcrnooo or a duty cspjolnod bY
statute is a fee or oompensatloh oolleote4         in on 0rfiolQi
oepaclty.   (See the cnse o? hueors County ?o. Cerrin&on,         et a,
162 S. ‘i. 24, 087, and the authoritleo       dlted tberoin.)
           Artiole   3891, V. A. C. S.,     reeda,   in part,   88 followo:
            I.. . .The oompehoetlono,   llaitatlons    en4 amrlaumo
     horain flrsd in this aot for orfiaero          shall lncludo
     tin% epply to ~11 ofrloers     mentlonsd herein mnd eaab         -
     and every county at this State,         and it .I8 heroby de-
     olared to be the intention       of the Le&io~eture that the
     proYlolans 0r this Aot ohall applp to each or *al4
     orfioero,     and aqp opeoial or general low lnoonsiotent
     Kith the prwlslono      hsreof lo hereby oxpress         repeal84
     Insofar as the same may bs fnoonofotent          with th3.8 AOLw
                                                                            454

hon. G. Zarl Eutahlngs,      pace 3



             “The compensation, llmltstlone     and ;~axl;~ums
      herein fixed shall also apply to all reaa and
      conpensatlons whatsoever onllected       by aald of-
      ficers   in their offiol~l    aapacity,  whether ao-
      aountable SCIfees of oif’lce under the present
      ?e,w, and my law, general or epealal,       to tho
      orantrary, Is hereby expressly repealsd,       The o::ly
      kind and charooter or oonpensatlon exempt from
      the provisions     of this hot ah611 be rewards re-
      ceived by eberlrfe     for apprehension of orl.mlnale
      or fugltlvea    from juutlar snd for the reoovory
      of stolen property and monlea receifed       by county
      judges .end justloss     or Lhe pssoe ror perioraing
      marriage oerenonles,      whloh au9 shsll not be ao-
      countsble for end not required to be reported        a18
      rees Or orme.*
               Young County hae a population      OS 19,001, inhabitants,
aooordlng    to the 1940 Federal Census and me are lnrormed by
 the C~ptroller*s      ofrice that the ~~mml~sioners~aoitrt0r
 Young county has determined that the county-~oifloers          In euoh
 county shall be compensated for their serr1ge.s by the payment
 of an annual salary.       Your attention    la directed to Seotlons
,zia: “,fo 5; or Artlole     39126, V.A.C.S.,    and it ~111 be noted
          .      or Art. 39120, aupra, makes it the duty of all
 offloera   to’ohargs and oolleot     ln the manner authorized by
 law all fees and c~v&slons         which are permitted by law to be
 ;;rsbd     and ooll6oted    ror all orriolal    servloes  perrormed by
       . And when ruoh fees are oolleoted,        they ahall be de-
~poelted in the ofrloero~      ealary fund or runda provlded in the
 act.
            The Supreme Court of Texas, in the oaso of Nlaholn,
et al, vs. Galveston County, 228, 9. ;k;. 547, quoting frcm the
cane of Zard vs. Harrlaon County, 209 S. “:.793, said:
              We cannot agree with appellants      In their
      contention   that the oommlsslona received    by the county
      judpe for the sale of Harris oounty drainage dlstrlat
      honds are not included lr. the term ‘feea or all klndav
      ss thet ters 1s used In Artlale 3881, Vernon’s Saylea’
      Civil Statutes,   Plxlnp the s?arxialu~%
                                             aoapensation allowed
      county officers.   Cn the oontrary,   ~6 think the dealslcna
      of our Suprgile Court end Courta of Cl011 Apooals settle
      this qusstl~n ndveraely to eppellants*      contention. The
      eerernl purpose of the naximwn fee bill was to limit the
      compensation reoslved by the officer8 named therein
                                               ..
                                                          455


non. G. Earl ?Mx.hl~a, page 4




       - ror the pertorslanceof their oiflclal duties,
         and the term 'reas of all kinda* as used ln
         that not, has been sxpresaly held to lneluda
         commissions allowed by law ior the perrormanoe
         ot official duty, the oonuals,slon 80 allowed
         not bein& exoepted from the msxlmum roe bill
         by any provlalons or the statute." (Also 860
         the oase of Taylor, et al, vsJWms~ttsrCounty,
         144 S. %. 314.)

               In view or the iore%olAg authorities,you are
    respaotfullyedtlaed that it la the oplnlon of this
    department that the lG$ oolleotedes commls8lonby the
    oounty attorney  under Sm. 5, of Art. 3168A 1s aeoounta-
    blo as e tee 0r 0rri00 aed aunt be grid into the orrloerd
    ralary ruad. Stated airrer0ntlJ, the oounty attornef 18
    not legally authorlztid t0 per&Bna~lyW&sin this O(IPml88ioll.




                                           Ardell Mlllsm
                                                Assistant

    AV: rt




                   ,: